Citation Nr: 1605632	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-24 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision that, in pertinent part, denied service connection for hypertension, for a low back disability, for a left knee disability, and for a right knee disability; and denied entitlement to nonservice-connected disability pension.  The Veteran timely appealed.

The Veteran previously was represented by a private attorney.  In June 2014, prior to the case being certified to the Board, the private attorney withdrew as the Veteran's representative.

The issues of entitlement to service connection for hypertension, and entitlement to nonservice-connected disability pension are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right ankle disability that has been diagnosed during the appeal period. 

2.  The Veteran's low back disability did not have its onset in active service, and is not otherwise related to service; and arthritis of the low back is neither shown by X-ray, nor manifested to a compensable degree within the first post-service year. 

3.  The Veteran does not have a left knee disability that has been diagnosed during the appeal period.

4.  The Veteran does not have a right knee disability that has been diagnosed during the appeal period.
CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in service; and may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2.  A low back disability was not incurred in service; and may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

3.  A left knee disability was not incurred in service; and may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

4.  A right knee disability was not incurred in service; and may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through an August 2012 letter, the RO notified the Veteran of elements of service connection, elements of nonservice-connected disability pension, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the August 2012 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his claimed disabilities of the right ankle, low back, left knee, and right knee.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disabilities and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no evidence of current disabilities of the right ankle, left knee, and right knee; nor is there evidence of in-service disease or injury of the low back, nor competent medical evidence suggesting a relationship between his current symptoms of pain and active service.  Based on the facts of this case, VA has no duty to provide VA examinations or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The Veteran filed a claim for service connection in July 2012.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

Service treatment records do not reflect any findings or complaints of right ankle pain, low back pain, left knee pain, or right knee pain.  Nor is there evidence of trauma or injury in active service involving the right ankle, low back, left knee, or right knee.  There is no evidence of treatment in active service for any right ankle disability, low back disability, left knee disability, or right knee disability.  No such disabilities were noted at the time of the Veteran's separation examination from active service in August 1975.  The Veteran has not since reported in the context of his claim that he experienced any problems in service with respect to these claimed disabilities.  Therefore, the in-service element has not been met.

Regarding current disabilities, the record includes VA treatment records dating from 1999 to 2014.  They reflect that the Veteran reportedly was diagnosed with arthritis of the low back approximately in 2008, long after his 1975 separation from active service.  There is no evidence that it manifested to a compensable degree within the first post-service year.  Hence, a basis for service connection for presumptive arthritis of the low back is not established.  Nor is there competent evidence linking arthritis of the low back to any disease or injury in active service.  The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Moreover, the record reflects that the Veteran has not been diagnosed with any other disability of the low back; or of disabilities of the right ankle, left knee, or right knee.  While the Veteran had been invited specifically in August 2012 to submit competent evidence to substantiate his claims for service connection, he has not done so.

The Board acknowledges that VA treatment records show assessments of "chronic pain knees and back" in November 2012, and complaints of low back pain of three days' duration in July 2013.  Likewise, with regard to the right ankle, VA treatment records show that the Veteran reported having right ankle pain in April 2011.  Range of motion of the right ankle at that time was clinically noted as "okay."   However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Therefore, service connection is not warranted. 

The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As post-service records fail to reveal any diagnosis for the Veteran's allegations of a right ankle disability, a left knee disability, and a right knee disability, service connection cannot be granted.    

In short, the Board finds that the preponderance of the evidence is against the Veteran's claims; therefore, the benefit of the doubt provision does not apply.  Service connection is not warranted.


ORDER

Service connection for a right ankle disability is denied.

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.


	(CONTINUED ON NEXT PAGE)
REMAND

Hypertension 

As noted above, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). With respect to the third factor above, the Court of Appeals for Veterans' Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83. 

In this case, the evidence includes a current diagnosis of hypertension.  Also, service treatment records show what can be construed as elevated blood pressure readings.  For example, the Veteran's enlistment examination in October 1973 included a blood pressure reading of 134/88.  These records also show that the Veteran underwent a blood pressure check in December 1974, and his blood pressure reading was 120/94.  At the time of the Veteran's separation examination in August 1975, his blood pressure reading was 120/78.  The current records also show a longstanding history of hypertension.  The Board finds that this is sufficient to trigger VA's duty to assist in obtaining a medical examination and opinion.

Non-Service-Connected Pension

Under VA regulations, the payment of nonservice-connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the Veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  

A Veteran is considered permanently and totally disabled if the Veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. §§ 1521; 38 C.F.R. § 3.3(a)(3).  

VA records show that the Veteran was self-employed as a carpenter in 2011.  He occasionally did some construction work in 2012, but reportedly no lifting.  His highest level of education was reported as "some college." 

The Veteran has indicated that he became too disabled to work, and he filed a claim for non-service-connected pension in July 2012.  In November 2012, the Veteran reported that he had worked in construction for years; and that he physically could no longer do so.  Records show that he was homeless, unemployed, and had no income.  The Veteran denied alcohol or substance abuse problems, and denied mental health problems.  Assessments at the time include hypertension, high cholesterol, and chronic pain in the knees and back.

Under these circumstances, a VA examination is warranted to determine the current severity of the Veteran's nonservice-connected disabilities; and to determine his current level of functional impairment, and whether he is permanently and totally disabled, to meet the criteria for entitlement to nonservice-connected pension benefits.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from April 2014 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran a VA examination to determine the etiology of any hypertension found to be present.  The examiner must review the file, examine the Veteran, and provide an opinion to whether hypertension at least as likely as not (50 percent probability or more) either had its onset in active service or is otherwise related to active service.  Attention is invited to the service treatment records, which include readings taken in October 1973, December 1974, and August 1975.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for a VA general medical examination to determine the need for non-service-connected pension.  Any diagnosed disorder must be evaluated for the specific purpose of assessing its relative degree of functional impairment, in light of the Veteran's medical and vocational history; and to ascertain whether the level of functional impairment is reasonably certain to continue throughout his lifetime.  

The examiner must describe the total impact of the Veteran's disabilities on his functional impairment.  A complete rationale should be given for all opinions and conclusions expressed.

4.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


